DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 8, 12, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aghassian et al. (U.S. Patent No. 8,473,066) in view of Fell (U.S. Patent Pub. No. 2013/0023958) and Joshi (U.S. Patent Pub. No. 2014/0055088).

a charging coil configured when energized by a drive signal to produce a magnetic field with a power to wirelessly provide energy to the IMD as a coupled system (See Fig. 5A, primary coil 130);
a sense coil, wherein the sense coil is configured to be induced by the magnetic field with an induced signal affected by a position of the charging coil with respect to the IMD(Fig. 5A, sense coils 230);
Aghassian does not explicitly disclose that the sense coil is configured to receive and couple to the magnetic field of the transmitter coil, or that control circuitry is configured to determine a parameter from the induced signal and determine from the parameter how to adjust the power of the magnetic field, where the parameter comprises either a phase angle between the induced signal and the drive signal or a resonant frequency.
In regards to the sense coil configured to receive and coupled to the magnetic field of the transmitter coil, Fell discloses that it is known to have a sense coil receive and couple to the magnetic field of the transmitter coil and be induced with an induced signal affected by a position of the charging coil for an implantable medical device (See Fell, 0076 “The TET coil 104 induces in the position-sensing coils 106, 108 an oscillating or alternating current while also inducing current in the charging coil 154 when the TET coil 104 is placed in the proximity of the charging coil 154.”)
Fell and Aghassian are analogous art in the field of wireless chargers for implantable medical devices.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the sense coils of Aghassian couple to the magnetic field of the 
In regards to the control system, Joshi discloses an external charger for wirelessly providing energy to an implantable medical device, which can determine the position of the implantable medical device based on a sense coil, with a sense coil that couples with the magnetic field generated by operation of the charging coil to induce a signal on the sense coil  and determine the resonant frequency based on the position and has control circuitry which can adjust the power of the magnetic field based on the determined position of the IMD (See Joshi, ¶0031”The charge efficiency should be at a maximum at the resonant frequency of the charging circuit 124. The frequency of the charging signal may be changed from time to time as conditions change. For example, the inductive coupling between the first external coil 122 and the charging coil 160 may change if the spatial relationship of the charging device 110 and the IMD 150 changes or as the impedance of the charge storage element 190 changes during recharge. The control unit 102 may select a new frequency of the charging signal in response to detecting the change based on the backscatter signal 184.” – Therefore the control unit 102 adjust the output power by changing the frequency of the charging signal, based on the position of the IMD – further that backscatter signal is induced by the magnetic field of the first external coil).
Aghassian and Joshi are analogous art in the field of wireless chargers for implantable medical devices.  It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the control unit of Joshi which can adjust power based on the position detected by resonant frequency with the wireless charger which uses resonant frequency to 

In regards to claim 2, the combination further discloses determining a position of the charging coil with respect to the IMD using the parameter (See again, Aghassian at Col 5, lines 20-32 and 5-6, lines 62-13) and then determining how to adjust the power using the determined position (See again Joshi at ¶0031).

In regards to claim 3, the combination further discloses the determined position comprises a radius at which the charging coil is laterally offset with respect to the IMD (See Aghassian, Fig. 5G and 5h, H specifically, showing lateral position sensing).

In regards to claim 4, the combination further discloses that the determined position further comprises a depth between the charging coil and the IMD (See Figs. 5G and 5H of Aghassian, G specifically, showing sensing a depth of the IMD in a patient).

In regards to claim 7, Fell further discloses that the sense coil is concentric with the charging coil (See Fig. 6A-B and ¶00810082, sense coils 106 and 108 are concentric with the charging coil 104).
Fell and Aghassian are analogous art in the field of wireless power transmitters for IMDs.  It would have been obvious to a person of ordinary skill in the art at the time the invention as filed to make the sense coils of Aghassian concentric with the charging coil like that in Fell to allow for sensing lateral offset of the IMD as disclosed by Fell.

In regards to claim 8, the combination discloses the charger of claim 1, and Joshi further discloses that there is an electronics module and a charging coil assembly, with the charging coil and the sense coil are within the charging coil assembly and the control circuitry is within the electronics module (See Joshi, Fig. 1A, the coils are within charging device 110, while the control unit 102 is in a separate hosing which maps to an electronics module).
Joshi does not explicitly disclose that the electronics module and the charging module are connected by a cable.
However, Fell shows a charger with an implantable medical device with the control electronics in an electronics module, and a charging coil in a separate coil housing, and the two are connected by a cable (See Fell, Figs 3 and 4, the control devices are within housing 112, while the coil assembly is in 101, connected by a cable).
Joshi and Fell are analogous art in the field of wireless transfer modules for medical implants.  It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the charging coil assembly and electronics module of Joshi connected by a cable like that in Fell, as a means to have the control circuitry supply power to the coil assembly.


In regards to claim 12, Joshi further discloses drive circuitry configured to receive the drive signal and energize the charging coil (See Joshi, Fig. 1A, charging power supply 120 maps to drive circuitry.)



In regards to claim 15, Aghassian further discloses an embodiment where the sense coil comprises two circles (See Fig. 5C, sense coils 230x1 and 230x2).
The combination does not explicitly disclose the two coils have different radii.
However, to choose to have two different radii values, absent a showing of criticality, is only considered to be optimum values of the radii that a person having ordinary skill in the art would have been able to determine using routine experimentation based on the desired accuracy of the sense coils and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) and MPEP 2144.04 and 2144.05.
In regards to claim 16, Aghassian further discloses that the two circles are connected such that a current flowing through the two circles will flow in different directions in the two circles (See Fig. 5C, reproduced below, showing the two different currents)

    PNG
    media_image1.png
    631
    756
    media_image1.png
    Greyscale

In regards to claim 20, both Aghassian and Fell further disclose that the sense coils and the charging coil are in planes that are parallel (See Aghassian, Fig. 5C and Fell, Figs 6A and 6B).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aghassian et al. (U.S. Patent No. 8,473,066), Fell (U.S. Patent Pub. No. 2013/0023958) and Joshi (U.S. Patent Pub. No. 2014/0055088) as applied to claim 2 above, and further in view of Ozawa et al. (U.S. Patent Pub. No. 2013/0096651).
In regards to claim 5, the combination does not explicitly disclose that the control circuitry further comprises or has access to a database, wherein the database comprises a 
However, Ozawa discloses a wireless charger for an IMD which can determine the alignment of the charger to the IMD, where the charger has a database containing thresholds of the reflected voltage that it compares the current reflected voltage to in order to determine the position of the charging coil with respect to the IMD (See Ozawa, ¶0041-0043, here “Vt2” is the threshold that determined whether the charger is aligned with the IMD, see also 0046-0047 showing scenarios with multiple thresholds).
Ozawa and Aghassian are analogous art in the field of wireless chargers for medical implants. It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the threshold database of Ozawa with the charger of Aghassian to provide reference values for determining the relative position of the IMD for alignment purposes as disclosed in Ozawa.

In regards to claim 6, the combination does not explicitly disclose that the control circuitry further comprises or has access to a database, wherein the database comprises values for the parameter at different radial offsets and depths between the charging coil and the IMD, wherein the control circuitry is configured to compare the parameter to the values to determine the position of the charging coil with respect to the IMD.
However, Ozawa discloses a wireless charger for an IMD which can determine the alignment of the charger to the IMD, where the charger has a database containing thresholds of the reflected voltage that it compares the current reflected voltage to in order to determine the lateral position and depth of the charging coil with respect to the IMD (See Ozawa, ¶0041-0043, 
Ozawa and Aghassian are analogous art in the field of wireless chargers for medical implants. It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the threshold database of Ozawa with the charger of Aghassian to provide reference values for determining the relative position of the IMD for alignment purposes as disclosed in Ozawa.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aghassian et al. (U.S. Patent No. 8,473,066), Fell (U.S. Patent Pub. No. 2013/0023958) and Joshi (U.S. Patent Pub. No. 2014/0055088) as applied to claim 1 above and further in view of Partovi et al. (U.S. Patent Pub. No. 2009/0096413).
In regards to claim 9, the combination does not explicitly disclose a circuit board, wherein the sense coil is formed in one or more traces in the circuit board.
However, forming a coil as a trace in a circuit board is a known way to fashion an inductive coil, as shown by Partovi (See Partovi, ¶0472, "In order to generate the magnetic field for an inductive charger and/or power supply, a coil made of wires or printed on PCB is typically used." - although Partovi here is citing a charging coil, both charging coils and sense coils are inductors so a person of ordinary skill in the art would recognize that a sense coil could be fashioned in the same way).
Aghassian, Joshi and Partovi are analogous art in the field of wireless chargers for portable devices.  It would have been obvious to a person of ordinary skill in the art at the time 

In regards to claims 10 and 11, Aghassian does disclose that the charging coil comprises a wire winding surrounding the sense coils (See Aghassian, Fig. 5A, sense coils 230 are surrounded by charging coil 130, see 5B showing that the charging coil 130 is a wire winding around a circuit base).

Claims 17 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aghassian et al. (U.S. Patent No. 8,473,066), Fell (U.S. Patent Pub. No. 2013/0023958) and Joshi (U.S. Patent Pub. No. 2014/0055088) as applied to claim 12 above, and further in view of Baarman (U.S. Patent Pub. No. 2015/0236520) and Van Funderburk (2015/0077050).
In regards to these claims, the combination does not explicitly disclose that the control circuitry adjusts the power of the magnetic field increasing the current, and increases the current by adjusting a duty cycle of the drive signal.
However, Baarman shows that adjusting a duty cycle of a drive signal is a known way of adjusting the power of a wireless power transmitter (See ¶0073 “This method may allow the wireless power supply system to adjust the frequency and rail voltage to achieve efficient power transfer between the primary unit and the receiver unit. In alternative embodiments, the wireless power supply system may adjust another operating parameter, such as a duty cycle, alone or in combination with the rail voltage and or operating frequency”), and Van Funderberk shows that it is known that increasing the duty cycle is a known way to increase the current (See Van 
Aghassian, Joshi, Baarman and Van Funderberk are analogous art in the field of wireless power supply systems. It would have been obvious to a person of ordinary skill in the art at the time the invention was filed that the control circuitry of Joshi which can adjust the power of the magnetic field could do so by adjusting a duty cycle of the drive signal, as shown by Baarman, as this is a known way of adjusting power of the magnetic field output to achieve better efficiency which in turn increases the current as shown by Van Funderberk.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aghassian et al. (U.S. Patent No. 8,473,066), Fell (U.S. Patent Pub. No. 2013/0023958) and Joshi (U.S. Patent Pub. No. 2014/0055088) as applied to claim 1 above, and further in view, of Fischperer et al. (U.S. Patent Pub. No. 2017/0182895).
In regards to this claim, the combination does not explicitly disclose that the control circuitry is configured to determine the resonant frequency by varying a frequency of the drive signal and measuring the phase angle between the induced signal and the drive signal, wherein the resonant frequency is determined as the frequency at which the phase angle between the induced signal and the drive signal equals zero.
However, this appears to be a known technique in the art of resonant wireless transfer systems as shown by Fischperer. Fishperer discloses an inductive charging system that varies the frequency of the drive signal (See 0015) and looks at the phase angle to determine where the 
Aghassian, Joshi and Fishperer are analogous art in the field of resonant wireless power transfer systems.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the controller of Joshi which determines resonant frequency, to look at the phase angle between the drive signal and the sensed signal like that in Fishperer, for the purpose of determining the resonant frequency of a target with a variable distance as disclosed by Fishperer (0012).
Response to Arguments
Applicant's arguments filed 06/25/2020 have been fully considered but they are not persuasive.
Applicant has argued that the combination of Aghassian, Fell and Joshi does not teach, suggest and disclose “a sense coil configured to receive and thus couple to the magnetic field to induce an induced signal on the sense coil wherein the induced signal is affected by a position of the charging coil with respect to the IMD; 
and control circuitry configured to determine from a parameter determinable using the induced signal how to adjust the power of the magnetic field, wherein the parameter comprises either
a phase angle between the induced signal and the drive signal or
a resonant frequency of the coupled system.” (Emphasis added by Applicant).
On Page 6 of Applicant’s remarks, Applicant admits that Aghassian and Fell does disclose a “sense coil configured to… induce an induced signal on the sense coil” and so this limitation is considered met. For the remaining limitations, Examiner believes as recited above, 
Examiner refers to Joshi, ¶0031”The charge efficiency should be at a maximum at the resonant frequency of the charging circuit 124. The frequency of the charging signal may be changed from time to time as conditions change. For example, the inductive coupling between the first external coil 122 and the charging coil 160 may change if the spatial relationship of the charging device 110 and the IMD 150 changes or as the impedance of the charge storage element 190 changes during recharge. The control unit 102 may select a new frequency of the charging signal in response to detecting the change based on the backscatter signal 184.” – Again, Joshi has control circuitry, control unit 102, which looks at the resonant frequency of the coupled system determined by an induced signal, in order to adjust the frequency of the charging system – and further from context of the application, a person of ordinary skill in the art would recognize that adjusting that frequency has the concurring result of changing the power in the magnetic field by improving the efficiency of power transfer between the primary coil and the secondary coil in Joshi’s system (See Joshi, 0003 “However, charging rechargeable batteries of an implantable medical device may present other concerns. Charging inefficiencies may result in long charging times that may be undesirable for patients and may reduce compliance with a charging procedure. Such inefficiencies may be dependent on various factors that may be associated with use of a charging device to facilitate the charging. Some factors may include alignment, position, and depth of the charging device.” and “The sensing circuit may provide the backscatter signal, or data descriptive of or related to the backscatter signal to another .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL N DIBENEDETTO whose telephone number is (571)272-3578.  The examiner can normally be reached on M-F, 10:30-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla  can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




MND
03/11/2021
/MICHAEL N DIBENEDETTO/Examiner, Art Unit 2859                                                                                                                                                                                                        

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 15, 2021